DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejections of the claims (9/29/21) are hereby withdrawn in light of amendments to the claims as well as the incorporation of objected allowable subject matter

EXAMINER’S AMENDMENT
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Jason C. Cameron (# 74,396) on 1/13/22.

Please amend the claims, which were filed 12/23/21 as follows: 
1. In claim 1, ln 5, after "capturing medium” and before “;”, insert --, wherein the plurality of natural language input requests comprises at least one of an audio input, a video input, a text input comprising an alphanumeric character or a combination thereof--
claim 2.
3. In claim 6, ln 4, after "capturing medium” and before “;”, insert --, wherein the plurality of natural language input requests comprises at least one of an audio input, a video input, a text input comprising an alphanumeric character or a combination thereof—
4. In claim 10, ln 1, after “as claimed in”, delete “9” and replace with “claim 6”.

Allowable Subject Matter
2.      Claims 1, 3-8 and 10 are allowed. 

Reasons for Allowance          
3.       The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims. 
             Rodgers (US PGPUB 2019/0205461 A1) discloses executing virtual assistant services across platform including creating and analyzing state diagrams corresponding to states of natural language dialog between a user and an assistant, but does not explicitly disclose the combination of limitations recited in the independent claims.
            Iwama (US PGPUB 2013/0339377 A1) generally discloses eliminating a state of a state dependency structure, but does not explicitly disclose the combination of limitations recited in the independent claims   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658